Citation Nr: 1103106	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-28 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to an increased evaluation for chronic low back 
strain with degenerative joint disease, currently evaluated as 40 
percent disabling.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for left leg radiculopathy, secondary to the service-connected 
chronic low back strain with degenerative joint disease.

5.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July to October of 1978 
and from January to October of 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio in 
June 2007 and from rating decisions issued by the Roanoke VARO in 
September 2008 and January 2010.  

During the pendency of this appeal, in January 2010, the RO 
assigned a separate 10 percent evaluation for left leg 
radiculopathy as secondary to the service-connected low back 
disorder.  In view of 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2010), which allows for such separate evaluations in cases of 
intervertebral disc syndrome, the Board considers the propriety 
of this separate 10 percent evaluation to be part of the original 
appeal and has addressed it accordingly.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The Veteran also initiated an appeal of the Huntington, West 
Virginia VARO's denial of service connection for posttraumatic 
stress disorder (PTSD), but this claim was subsequently granted 
in February 2009. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.



REMAND

In regard to all of the Veteran's claims, the Board notes that 
the claims file contains a favorable September 1999 disability 
benefits decision issued by the Social Security Administration 
(SSA).  This decision contains references to a wide range of 
disabilities, including back pain, leg pain, and schizophrenia.  
To date, the RO does not appear to have requested the 
corresponding medical records upon which this decision was based.  
Accordingly, such action must be taken upon remand.  38 C.F.R. 
§ 3.159(c)(2) (2010).  

As to the claims for service connection for left and right knee 
disorders, the Board notes that the Veteran was seen for 
complaints of bilateral knee pain with "walking" for the past 
three weeks in late January 1991, approximately three weeks 
following the beginning of his second period of active duty 
service.  He was noted to have possible compartment syndrome of 
bilateral legs.  A February 1991 Report of Medical History also 
indicates complaints of swelling in both legs when running.  
Given that x-rays dated between October 1998 and February 2008 
have shown multiple bilateral knee findings (e.g., 
osteochondritis, joint space narrowing), the Board finds that a 
VA examination addressing the nature and etiology of the 
Veteran's claimed knee disorders is "necessary" under 38 C.F.R. 
§ 3.159(c)(4) (2010).  

Moreover, in the September 2010 Informal Hearing Presentation, 
the Veteran's representative raised the possibility that the 
claimed knee disorders could be secondary to his service-
connected low back disorder.  The Veteran's knee claims have not 
been addressed on a 38 C.F.R. § 3.310 (2010) secondary service 
connection basis to date, and the Board finds that this basis 
should be addressed by a notification letter and by the VA 
examiner.  

Finally, as to the TDIU claim, the Board notes that the Veteran 
currently has a combined 70 percent evaluation for his service-
connected disabilities.  A 50 percent evaluation has been 
assigned for PTSD, but service connection has repeatedly been 
denied for schizophrenia, most recently in June 2007.  A July 
2009 VA psychiatric examination report contain a notation that 
the Veteran is unemployable, but several of the included opinions 
reflect that PTSD may or may not be the cause of this.  A strong 
linkage between PTSD symptoms and employment problems was noted, 
but the linkage between PTSD symptoms and both psychosocial 
functioning and quality of life was noted to be mild to moderate.  
Moreover, the extent to which disorders other than PTSD were 
found to be independently responsible for current psychosocial 
and quality of life impairments was noted to be strong, with 
schizophrenia symptoms cited.  At the same time, the examiner 
noted that paranoid schizophrenia "may account" for much of the 
Veteran's self-reported PTSD symptomatology.  In a separate 
August 2009 statement, the Veteran's VA psychiatrist indicated 
that the Veteran was "permanently unemployable due to his 
psychiatric condition" and listed both PTSD and schizophrenia, 
paranoid type, as the cause of his chronic and severe condition.  
Given these opinions, it is not clear to the Board whether the 
Veteran's PTSD, in combination with the other service-connected 
disabilities but independent of paranoid schizophrenia, would 
preclude substantially gainful employment.  It is also not clear 
whether the symptomatology due to PTSD can effectively be 
distinguished from that due to paranoid schizophrenia.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  All of these 
questions should be addressed with greater specificity in the 
context of a further VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a 
notice letter addressing the types of 
evidence needed to support his claims for 
service connection for right and left knee 
disorders as secondary to the service-
connected low back disorder under 38 C.F.R. 
§ 3.310 and the relative duties of the 
Veteran and VA in obtaining such evidence.

2.  SSA should be contacted, and all 
available medical documentation of the 
Veteran (including that associated with the 
September 1999 decision) should be 
requested.  All records obtained pursuant 
to this request must be added to the claims 
file.  If the search for such records has 
negative results, documentation to this 
effect must be added to the claims file.

3.  Then, the Veteran should be afforded a 
VA orthopedic examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed right 
and left knee disorders.  The examiner must 
review the claims file in conjunction with 
the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed knee 
disorders.  The examiner is also requested 
to offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorders are etiologically 
related to the Veteran's period of active 
service from January to October of 1991.  
The examiner should also address whether it 
is at least as likely as not that the 
knee disorders were caused or permanently 
worsened by the service-connected low back 
disorder.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  The Veteran should also be afforded a 
VA psychiatric examination, with a 
psychiatrist or psychologist, to determine 
the symptoms and severity of the service-
connected PTSD and the effect of his 
service-connected disabilities (also 
including a low back disorder and left leg 
radiculopathy) on employability.  The 
examiner must review the claims file in 
conjunction with the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner should render a multi-axial 
diagnosis, with a GAF score assigned for 
PTSD.  The examiner should also address the 
extent to which the Veteran's PTSD symptoms 
can be distinguished from his paranoid 
schizophrenia symptoms, if at all.  The 
examiner should then provide an opinion as 
to whether the Veteran's PTSD, low back 
disorder, and left leg radiculopathy, in 
tandem, are of sufficient severity to 
preclude him from securing and 
following a substantially gainful 
occupation.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

5.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  The claims for service 
connection for right and left knee 
disorders must be considered under 
38 C.F.R. § 3.310, as secondary to the 
service-connected low back disorder.  If 
the determination of any of these claims 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond before this case is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


